Jenks, J.:
The sole ground of the motion was that section 3268 of the Code of Civil Procedure violates the fourteenth amendment of the Con*484stitution of the United States of America. This amendment merely requires that all persons subjected to legislation shall receive' like treatment -under■like, -circumstances'- and. conditions.■.' OMss legislation discriminating! against some and favoring others is prohibited ; but legislation which, carrying out a public purpose; is limited in its application,' if within the sphere of its -operation it affects alike all persons similarly situated, is not within the amendment. (Barbier v. Connolly, 113 U. S. 27, 32; Missouri v. Lewis, 101 id. 22; Hayes v. Missouri, 120 id. 68; Conley v. Woonsocket Institution for Savings, 11 R. I. 147.)
The order should be affirmed, without costs.
Goodrich, P. J., Woodward, Hirschberg and Sewell, JJ., concurred.
Order affirmed, without costs.